DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 11-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2016/0169063 to Gentile et al (Gentile) in view of US patent application publication number 2006/0157010 to Moriwaki et al (Moriwaki).
Regarding claim 1:
Gentile discloses:

a solenoid valve (24) configured to selectively fluidly connect a middle pressure chamber (23, 27, 300,500, 604, 600) to a high pressure chamber (d3, d1, d2, 21), the high pressure chamber configured to actuate an engine valve (7) of the internal combustion engine; and, 
the solenoid valve fluidly connected to a high pressure pump (16; paragraph 0018, “by means of pressurized fluid (preferably oil coming from the engine-lubrication circuit) present in a pressure chamber C facing which is the pumping plunger 16,”) configured to be actuated by a camshaft (14 or 11);
a fluid intake opening timing (¶0085, “the electronic control unit 25 is programmed for controlling the solenoid valve 24 in such a way as to open it and close it cyclically in synchronism with the movement of the pumping plunger 16 caused by the cam 14”) of the solenoid valve configured to facilitate replenishment of the high pressure chamber from the middle pressure chamber during or after a valve lift event  (according to ¶0085 the fluid from chamber 600 is drawn in when the plunger in chamber C is in recession which is during the valve lift event) of the engine valve during operation of the internal combustion engine (under the broadest reasonable interpretation, the “operation” of the internal combustion event can be defined as the moment the engine is turned on and the system begins pumping fluid into the high pressure chamber and is not limited to the combustion cycle of the internal combustion engine).  
Gentile fails to disclose:

Moriwaki teaches:
	A variable valve lift system (hydraulic valve driving device) (figure 5) that includes a valve actuator (11), a hydraulic control valve (9), an engine valve (8), an oil pressure sensor (10) and a controller (14). The reference discloses measuring the oil pressure with the pressure sensor in the middle pressure chamber (B) to determine if it exceeds a pressure threshold (figure 5, element S5; paragraph 0109). If the pressure threshold is exceeded the controller proceeds (through steps S7-S10) to open the hydraulic control valve (9) (S11) (paragraph 0116) to allow fluid to pass from the middle pressure chamber to the high pressure chamber (send VC signal to the hydraulic control valve to allow for the operation of the engine valve 8 (paragraph 0094, “The
hydraulic control valve 9 opens and closes the hydraulic path Das an electromagnetic valve (not shown) is turned on and off in response to a valve control signal VC output from the controller 14”)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gentile to further include a controller (or modifying the controller currently in Gentile) and middle pressure chamber oil pressure sensor (provides middle pressure signal) that further controls the solenoid valve (hydraulic control valve according to Moriwaki) (determines and implements a fluid intake opening timing) based on if the pressure of the fluid in the middle pressure chamber exceeds a threshold value (critical 
Note: Gentile alone could read on claim 1 since it is capable of performing the function outlined in the claim and since the function of “a fluid intake opening timing of the solenoid valve configured to be determined by comparing a measured hydraulic fluid supply pressure of the middle pressure chamber to a critical hydraulic fluid supply pressure, the fluid intake opening timing configured to facilitate replenishment of the high pressure chamber from the middle pressure chamber” is not tied to a controller and further since the controller is not required to perform this function. As it stands, Gentile includes the structure required by the claim (a solenoid valve, middle pressure chamber, high pressure chamber, high pressure pump actuated by a camshaft) and further includes a controller (Gentile, figure 5, element 25) that would be capable of operating the solenoid in the manner described in the function of the claim. For compact prosecution, the office has written the above rejection to address the functional limitations of the claim with prior art that explicitly performs the function but the claim could be rejected outright with the Gentile reference alone.
Regarding claim 2:
Gentile discloses:
The variable valve lift system of claim 1, wherein the solenoid valve (24) is configured to enable hydraulic fluid flow (paragraph 0020, “When the solenoid valve 24 is open, the chamber C enters into communication with the channel 23 so that the 14 and of the respective tappet 16 from the intake valve 7, which thus returns rapidly into its closing position under the action of the return springs 9.”) from the high pressure chamber (d3) to the middle pressure chamber (23).  
Regarding claim 3:
Gentile discloses:
The variable valve lift system of claim 2, wherein varying a timing of hydraulic fluid flow from the high pressure chamber to the middle pressure chamber is configured to change a valve lift curve of an engine valve (paragraph 0027, “An anticipated closing of the intake valve 7 can be obtained by deactivating (opening) the solenoid valve 24 so as to empty out the chamber C and obtain closing of the intake valve 7 of the engine under the action of the respective return springs 9. Likewise, a delayed opening of the valve can be obtained by delaying activation of the solenoid valve, whereas the combination of a delayed opening and an anticipated closing of the valve can be obtained by closing and opening of the solenoid valve during the thrust of the corresponding cam”).  
Regarding claim 4:
Gentile discloses:
The variable valve lift system of claim 1, wherein the solenoid valve (24) is configured to be fluidly connected to a low pressure pump (900).  
Regarding claim 5:
Gentile discloses:

Regarding claim 6:
Gentile discloses:
The variable valve lift system of claim 5, further comprising a pressure accumulator (27) arranged to be fluidly connected to at least one of the solenoid valve (24) or the one-way valve (400)(fluidly connected to both).  
Regarding claim 8:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Gentile and Moriwaki:
The variable valve lift system of claim 1, wherein the measured hydraulic fluid supply pressure (see the oil pressure signal provided by the oil pressure sensor incorporated from Moriwaki into Gentile) is configured to be provided by a hydraulic fluid pressure sensor (see the oil pressure sensor (Moriwaki, figure 5, element 10) incorporated from Moriwaki into Gentile).  
Regarding claim 9:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Gentile and Moriwaki:
The variable valve lift system of claim 1, wherein the fluid intake opening timing (see the fluid intake opening timing incorporated from Moriwaki into Gentile) is configured to occur during a camshaft lift profile (occurs during this period since the Moriwaki teaches opening the hydraulic control valve as long as the pressure and engine 
Regarding claim 11:
Gentile discloses:
A solenoid valve for a variable valve lift system of an internal combustion engine, the solenoid valve comprising:   
a first fluid intake opening timing (¶0085, “the electronic control unit 25 is programmed for controlling the solenoid valve 24 in such a way as to open it and close it cyclically in synchronism with the movement of the pumping plunger 16 caused by the cam 14”) configured to replenish a high pressure chamber (d3, d1, d2, 21) from a middle pressure chamber (23, 27, 300,500, 604, 600) (¶0085 teaches replenishing a high pressure chamber (d3, d1, d2, 21) from a middle pressure chamber 600); or
a second fluid intake opening timing configured to replenish the high pressure chamber from the middle pressure chamber, the second fluid intake opening timing occurring later than the first fluid intake opening timing, and the first and second fluid intake opening timing configured to occur either during or after completion of a valve lift event (according to ¶0085 the fluid from chamber 600 is drawn in when the plunger in chamber C is in recession which is after the valve lift event) of an engine valve during operation of the internal combustion engine (under the broadest reasonable interpretation, the “operation” of the internal combustion event can be defined as the moment the engine is turned on and the system begins pumping fluid into the high pressure chamber and is 
the solenoid valve configured to be fluidly connected to a first pump (C and 16) and a second pump (900).  
Gentile fails to disclose:
the solenoid valve configured to apply either the first or second fluid intake opening timing based on a comparison of a measured hydraulic fluid supply pressure of the middle pressure chamber to a critical hydraulic fluid supply pressure.
Moriwaki teaches:
A variable valve lift system (hydraulic valve driving device) (figure 5) that includes a valve actuator (11), a hydraulic control valve (9), an engine valve (8), an oil pressure sensor (10) and a controller (14). The reference discloses measuring the oil pressure with the pressure sensor in the middle pressure chamber (B) to determine if it exceeds a pressure threshold (figure 5, element S5; paragraph 0109). If the pressure threshold is exceeded the controller proceeds (through steps S7-S10) to open the hydraulic control valve (9) (S11) (paragraph 0116) to allow fluid to pass from the middle pressure chamber to the high pressure chamber (send VC signal to the hydraulic control valve to allow for the operation of the engine valve 8 (paragraph 0094, “The
hydraulic control valve 9 opens and closes the hydraulic path Das an electromagnetic valve (not shown) is turned on and off in response to a valve control signal VC output from the controller 14”)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gentile to further include a controller (or modifying the 
The controller in Gentile (Gentile, figure 5, element 25) would now be able to open the solenoid valve initially to allow fluid to enter high pressure chamber from the middle pressure chamber as taught by Moriwaki when the pressure in the middle pressure chamber exceeds a particular threshold and the controller in Gentile would already be able to have a second fluid intake opening timing during the period when the valve is deactivated (as evidenced by Macfarlane) where the solenoid valve would be opened when the cam is outside of the lift profile in order to deactivate the valve which would occur when the pressure in the middle chamber is less than a threshold value to guarantee that the engine valve would not be actuated during a valve deactivation stage.
Note: Gentile alone could read on claim 11 since it is capable of performing the function outlined in the claim and since the function of “a first fluid intake opening timing configured to replenish a high pressure chamber from a middle pressure chamber; or, a second fluid intake opening timing configured to replenish the high pressure chamber from the middle pressure chamber, the second fluid intake opening timing occurring later than the first fluid intake opening timing; and, the solenoid valve configured to apply either the first or second fluid intake opening timing based on a comparison of a measured hydraulic fluid supply pressure of the middle pressure chamber to a critical hydraulic fluid supply pressure” is not tied to a controller and further since the controller is not required to perform this function. As it stands, Gentile includes the structure required by the claim (a solenoid valve, middle pressure chamber, high pressure chamber, high pressure pump actuated by a camshaft) and further includes a controller (Gentile, figure 5, element 25) that would be capable of operating the solenoid in the manner described in the function of the claim. For compact prosecution, the office has written the above rejection to address the functional limitations of the claim with prior art that explicitly performs the function but the claim could be rejected outright with the Gentile reference alone.
Regarding claim 12:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 11 above by Gentile and Moriwaki:
The solenoid valve of claim 11, wherein the first fluid intake opening timing (see the fluid intake opening timing incorporated from Moriwaki into Gentile) is configured to occur during a camshaft lift profile (occurs during this period since the Moriwaki teaches opening the hydraulic control valve as long as the pressure and engine RPM’s are greater than particular threshold values) when the measured hydraulic fluid supply pressure is greater than the critical hydraulic fluid supply pressure  (occurs when the measured pressure is greater than a threshold value as taught by Moriwaki).  
Regarding claim 14:
Gentile discloses:
24 is normally open and can be closed by supplying electrical current to its solenoid”(emphasis added by the examiner), the reference teaches that it is open when electrical current is not applied).  
Regarding claim 15:
Gentile discloses:
A variable valve lift system (figure 5) for an internal combustion engine (paragraph 0001), the system comprising:  
a solenoid valve (24) fluidly connected to at least one first fluid gallery (23) and at least one second fluid gallery (d3), the solenoid valve configured to provide, in an open state, hydraulic fluid refilling of the at least one second fluid gallery by the at least one first fluid gallery, or hydraulic fluid flow from the at least one second fluid gallery to the at least one first fluid gallery (paragraph 0020, “When the solenoid valve 24 is open, the chamber C enters into communication with the channel 23 so that the pressurized fluid present in the chamber C flows into said channel, and a decoupling is obtained of the cam 14 and of the respective tappet 16 from the intake valve 7, which thus returns rapidly into its closing position under the action of the return springs 9”).
Gentile fails to disclose:
A fluid intake opening timing of the solenoid valve determined by comparing a measured hydraulic fluid supply pressure of the at least one first fluid gallery to a critical hydraulic fluid pressure; and

Moriwaki teaches:
	A variable valve lift system (hydraulic valve driving device) (figure 5) that includes a valve actuator (11), a hydraulic control valve (9), an engine valve (8), an oil pressure sensor (10) and a controller (14). The reference discloses measuring the oil pressure with the pressure sensor in the middle pressure chamber (B) to determine if it exceeds a pressure threshold (figure 5, element S5; paragraph 0109). If the pressure threshold is exceeded the controller proceeds (through steps S7-S10) to open the hydraulic control valve (9) (S11) (paragraph 0116) to allow fluid to pass from the middle pressure chamber to the high pressure chamber (send VC signal to the hydraulic control valve to allow for the operation of the engine valve 8 (paragraph 0094, “The
hydraulic control valve 9 opens and closes the hydraulic path Das an electromagnetic valve (not shown) is turned on and off in response to a valve control signal VC output from the controller 14”)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gentile to further include a controller (or modifying the controller currently in Gentile) and middle pressure chamber oil pressure sensor (provides middle pressure signal) that further controls the solenoid valve (hydraulic control valve according to Moriwaki) (determines and implements a fluid intake opening timing) based on if the pressure of the fluid in the middle pressure chamber exceeds a threshold value (critical 
Note: Gentile alone could read on claim 15 since it is capable of performing the function outlined in the claim and since the function of “a fluid intake opening timing of the solenoid valve determined by comparing a measured hydraulic fluid supply pressure of the at least one first fluid gallery to a critical hydraulic fluid pressure” is not tied to a controller and further since the controller is not required to perform this function. As it stands, Gentile includes the structure required by the claim (a solenoid valve, first fluid gallery, second fluid gallery) and further includes a controller (Gentile, figure 5, element 25) that would be capable of operating the solenoid in the manner described in the function of the claim. For compact prosecution, the office has written the above rejection to address the functional limitations of the claim with prior art that explicitly performs the function but the claim could be rejected outright with the Gentile reference alone.

Regarding claim 16:

The solenoid valve of claim 15, wherein the fluid intake opening timing is configured to be determined by an electronic controller (see the controller incorporated into (or modification of controller in Gentile) Gentile from Moriwaki).  
Regarding claim 17:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 15 above by Gentile and Moriwaki:
The solenoid valve of claim 16, wherein the measured hydraulic fluid supply pressure is configured to be provided by a pressure sensor (see the pressure sensor incorporated into Gentile from Moriwaki).  
Regarding claim 18:
Gentile discloses:
The variable valve lift system of claim 1, wherein the fluid intake opening timing occurs on a closing flank of a camshaft lift profile (according to ¶0085 the fluid from chamber 600 is drawn in when the plunger in chamber C is in recession which is during the closing flank of a camshaft lift profile).  

Regarding claim 19:
Gentile discloses:
The variable valve lift system of claim 18, wherein the camshaft lift profile is an intake camshaft lift profile (¶0043, “In this diagram, the solid lines show the theoretical 7 corresponding to the profile of the cam 14 that controls the intake valve”).  

Regarding claim 20:
Gentile fails to disclose:
The variable valve lift system of claim 1, wherein the fluid intake opening timing and the valve lift event are configured to occur during a same combustion cycle of the internal combustion engine.  
However, as indicated above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure in Gentile established in the claim 1 rejection above would be capable of this function. Since this language of the claim controlling the fluid intake opening timing is not tied to a controller and how it operates the variable valve lift system, the variable valve lift system would be capable of being operated in this manner and for this reason the claim is rejected by the Gentile and Moriwaki rejection above.
Regarding claim 21:
Gentile fails to disclose:
The solenoid valve of claim 11, wherein the valve lift event and any one of the first and second fluid intake opening timings are configured to occur during a same combustion cycle of the internal combustion engine.  
However, as indicated above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure in Gentile established in the claim 11 rejection above would be capable of this function. Since this language of the claim .
 
 
 
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Moriwaki as applied to claims 1 and 11 above as evidenced by US patent application publication number 2013/0304352 to Macfarlane et al (Macfarlane).
Regarding claim 10:
Gentile discloses:
The variable valve lift system of claim 1, wherein the fluid intake opening timing is configured to occur after a camshaft lift profile when the measured hydraulic fluid supply pressure is less than the critical hydraulic fluid supply pressure (Gentile already teaches that the solenoid valve 24 can be controlled to control the timing of the engine valve (paragraph 0020, “By controlling the communication between the chamber C and the exhaust channel 23, it is consequently possible to vary as desired the time and stroke of opening of each intake valve 7”) which include deactivating the engine valve as evidenced by US patent application publication number 2013/0304352 to Macfarlane which shows a variable valve lift system that shows how the system is operated to provide a no-lift scenario of the engine valve (Macfarlane, figure3a (c)) which shows a scenario in which the solenoid valve is opened to remove the high pressure fluid from between the high pressure pump and the engine valve to allow for the valve to be deactivated which occurs after the camshaft lift profile (when the cam is on the base 

Note: the claim could be rejected by the system of Gentile and Moriwaki alone since the both systems include controllers (Gentile figure 3, element 25 and Moriwaki figure 1, element 14) that can be programmed to open and close the solenoid in any number of conditions.
Regarding claim 13:
Gentile discloses:
The solenoid valve of claim 11, wherein the second fluid intake opening timing is configured to occur after a camshaft lift profile when the measured hydraulic fluid supply pressure is less than the critical hydraulic fluid supply pressure (Gentile already teaches that the solenoid valve 24 can be controlled to control the timing of the engine valve (paragraph 0020, “By controlling the communication between the chamber C and the exhaust channel 23, it is consequently possible to vary as desired the time and stroke of opening of each intake valve 7”) which include deactivating the engine valve as evidenced by US patent application publication number 2013/0304352 to Macfarlane which shows a variable valve lift system that shows how the system is operated to provide a no-lift scenario of the engine valve (Macfarlane, figure3a (c)) which shows a scenario in which the solenoid valve is opened to remove the high pressure fluid from between the high pressure pump and the engine valve to allow for the valve to be deactivated which occurs after the camshaft lift profile (when the cam is on the base 
Note: the claim could be rejected by the system of Gentile and Moriwaki alone since the both systems include controllers (Gentile figure 3, element 25 and Moriwaki figure 1, element 14) that can be programmed to open and close the solenoid in any number of conditions.
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of the claims 1-17:
The applicant has amended the claims above to overcome the prior art rejections however the office is not persuaded. First, the office is not persuaded for the reasons identified in the “notes” below each rejection in of the claims 1, 11 and 15 above. The language of “opening timing” in regards to the opening of the solenoid valve can be performed by the structure identified in  Gentile and for this reason, even with the amendments made to these limitations, the structure in Gentile is capable of performing the function. These limitations are not tied to a controller (which is normally the case are product claims) and further the claims are not method claims so the structure in Gentile would only need to be capable of performing the limitations identified in the claims. This is the case and for this reason alone the rejections can be maintained. This is the case for the independent claim 15 and is the reason the rejection is maintained. Second, as is the case with the rejections of claims 1 and 11, the amendments indicating that the replenishment of the high pressure chamber from the middle pressure chamber occurs during/after a valve lift event of the engine valve during operation of the internal 

Regarding the claim objections:
The applicant’s amendments to the claims have overcome these objections and for this reason they are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746